Citation Nr: 1207393	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  09-23 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for right eye branch retinal vein occlusion.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and S. C.


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from March 1965 to May 1968.  

This appeal arises to the Board of Veterans' Appeals (Board) from an August 2008-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, that denied service connection for right eye branch retinal vein occlusion.

Since the most recent supplemental statement of the case was issued, additional medical evidence has been received by the Board.  Because the Veteran has waived his right to initial RO consideration, a remand will not be necessary for this procedural safeguard.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).


FINDINGS OF FACT

1.  Service connection is in effect for type II diabetes mellitus.

2.  Competent medical evidence associates right eye branch retinal vein occlusion with diabetes mellitus.  


CONCLUSION OF LAW

The requirements for service connection for right eye branch retinal vein occlusion, secondary to service-connected diabetes mellitus, are met.  38 U.S.C.A. §§ 1110, 1137, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp, 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As set forth at 38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), VA must notify claimants of certain procedural aspects of their claims and must assist claimants in obtaining evidence that might substantiate their claims.  Because the Board is granting the benefit sought by the claimant, any error (if committed) with respect to VA's duty to notify or assist does not result in unfair prejudice to the claimant and need not be discussed.  

Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2011).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

38 C.F.R. § 3.310 was amended effective October 10, 2006.  The revised § 3.310(b) provides the following: 

  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

The amendment places a burden on the Veteran to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection may be made.  Because the claim was submitted after the regulatory change was made, the Board will consider this version of 38 C.F.R. § 3.310.

In September 2007, the Veteran requested service connection for diabetes mellitus and for blurry vision in the right eye.  He submitted a September 2006-dated report from private ophthalmologist, T. W. Robinson, M.D, wherein a diagnosis of right eye branch retinal vein occlusion was offered. 

A January 2008 VA ophthalmology compensation examination report reflects that a diagnosis of right eye branch retinal vein occlusion was offered.  The physician found no diabetic retinopathy.  The physician determined that it is likely that this right eye branch retinal vein occlusion is related to the Veteran's systemic hypertension.  

A June 2008 VA ophthalmology compensation examination report agrees with the January 2008 report in that the examiner, an optometrist, related right eye branch retinal vein occlusion to hypertension.  The optometrist then dissociated right eye branch retinal vein occlusion from diabetes mellitus.  

In August 2010, the Veteran testified at a videoconference hearing before the undersigned Veteran's law judge that he first learned that he had diabetes mellitus in February 2006, after blacking out once.  Later than year, he began to have eye problems. 

In September 2010, a board certified private ophthalmologist authored a report concerning the etiology of the Veteran's right eye branch retinal vein occlusion.  The physician had examined the Veteran in August 2010 and had reviewed the pertinent medical history.  The examiner noted that the risk factors for branch retinal vein occlusion include aging, high blood pressure, diabetes, high cholesterol, smoking, and various blood disorders.  These also represent the risk factors for hardening of the arteries in general.  The physician concluded that in this case, because high blood pressure was not present until January 2008, diabetes represents the significant risk factor for right eye branch retinal vein occlusion.  

In August 2011, the Board requested an outside medical opinion concerning the etiology of the Veteran's right eye branch retinal vein occlusion (BRVO).  In August 2011, E. Newmark, ophthalmologist, reviewed the case and offered a lengthy opinion and rationale.  Dr. Newmark's conclusion was, "Therefore, in my view and opinion, diabetes mellitus was more likely than not (i.e. probability greater than 50%) the cause of the veteran's BRVO and subsequent vitreus hemorrhage from that process."  

Also, in August 2011, cardiologist S. Tragoon, M.D., reviewed the case and offered an opinion and rationale; however, that opinion addresses the etiology of the Veteran's hypertension.  The physician concluded that it is at least as likely as not (50 percent or greater possibility) that diabetes mellitus has aggravated the Veteran's non-service-connected hypertension.  

The Board finds the above-mentioned medical opinions persuasive, as they are based on accurate facts and are supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value). 

The Board must also address the competency, credibility, and probative value of the lay evidence.  38 U.S.C.A. § 7104(d)(1) (West 2002); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The lay evidence of record is competent with respect to observance of symptoms readily observable and it is credible, as there is no indication of lack of veracity.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  However, the determination of an issue involving a question of medical expertise requires further analysis of the Veteran's competency.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  In this case, because the lay testimony of symptoms supports a later diagnosis by a medical professional, some weight must be given to the lay testimony.  

After considering all the evidence of record, the Board finds that the evidence is in equipoise regarding whether the service connected diabetes mellitus type II caused the Veteran's right eye branch retinal vein occlusion.  In resolving all doubt in the Veteran service connection for right eye branch retinal vein occlusion must therefore be granted on the basis that it would not have occurred but for the service connected diabetes mellitus type II.  


ORDER

Service connection for right eye branch retinal vein occlusion, secondary to service-connected diabetes mellitus, is granted.

____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


